     Case 4:20-cv-00566-JAS-MSA Document 43 Filed 04/22/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    George Brogdon, et al.,                           No. CV-20-00566-TUC-JAS (MSA)
10                  Plaintiffs,                         ORDER
11    v.
12    Roman Catholic        Archbishop    of   Los
      Angeles, et al.,
13
                    Defendants.
14
15          Pending before the Court is Plaintiffs George Brogdon, Lauro Garcia, and Diana
16   Almader-Douglas’s amended motion for leave to amend. (Doc. 31.) Defendant Roman

17   Catholic Church of the Diocese of Tucson (“Diocese”) filed an objection to Plaintiffs’
18   motion and a request for a ruling on its pending motion to dismiss. (Docs. 22, 32, 33.)

19   Defendants Roman Catholic Archbishop of Los Angeles (“Archbishop”) and St John’s

20   Seminary (“Seminary”) each filed a motion to dismiss the first amended complaint and a
21   response in opposition to Plaintiffs’ request for leave to amend. (Docs. 34, 35, 41.) Also
22   pending before the Court is Plaintiffs’ motion for an extension of time to respond to the

23   Diocese’s motion to dismiss. (Doc. 39.) For the following reasons, Plaintiffs will be granted
24   leave to amend, and the motions to dismiss and motion for an extension of time will be

25   denied as moot. See Bastidas v. Chappell, 791 F.3d 1155, 1164, 1165 n.8 (9th Cir. 2015)

26   (explaining that a “magistrate judge’s decision to grant a motion to amend is not generally
27   dispositive” and that a magistrate judge may deny a motion as moot because that is a
28   “quintessential housekeeping matter”).
     Case 4:20-cv-00566-JAS-MSA Document 43 Filed 04/22/21 Page 2 of 4



 1   I.     Background
 2          The first amended complaint contains the following allegations: Plaintiffs, who are
 3   residents of southern Arizona, are victims of sexual abuse committed by members of the
 4   Roman Catholic clergy. (Doc. 17 at 13–20.) Their abuse is the result of a pattern of
 5   misconduct by the Seminary, the Archbishop, and the Diocese. (Id. at 3.) Specifically, some
 6   or all of the abusive clergymen attended the Seminary, which has produced a
 7   disproportionately large number of alleged sexual abusers; when these clergymen are
 8   accused of sexual abuse in California, the Archbishop protects them by transferring them
 9   to other states, including Arizona; and when clergymen are accused of sexual abuse in
10   Arizona, the Diocese fails to report the accusations and protects the accused clergymen by
11   moving them to different parishes. (Id.) Based on these allegations, Plaintiffs allege a claim
12   under the federal Racketeer Influenced and Corrupt Organizations Act (“RICO”) as well
13   as various claims under state law. (Id. at 20–32.)
14          In the proposed second amended complaint, Plaintiffs seek to add two additional
15   plaintiffs, both of whom are also alleged victims of abuse committed in Arizona by
16   members of the clergy. (Doc. 31-1 at 16–17, 25–27.) In addition to providing details about
17   these individuals’ abuse and the Diocese’s response, Plaintiffs supplement their RICO
18   claim with allegations that Defendants’ racketeering activities include victim and witness
19   tampering. (Id. at 33.) Aside from these and other, lesser changes, Plaintiffs’ allegations
20   and legal theories remain the same. (Doc. 31 at 2.)
21   II.    Legal Standard
22          The district court has discretion in determining whether to grant or deny leave to
23   amend, Foman v. Davis, 371 U.S. 178, 182 (1962), but leave should freely be given “when
24   justice so requires,” Fed. R. Civ. P. 15(a)(2). “When considering whether to grant leave to
25   amend, a district court should consider several factors including undue delay, the movant’s
26   bad faith or dilatory motive, repeated failure to cure deficiencies by amendments
27   previously allowed, undue prejudice to the opposing party, and futility.” Brown v. Stored
28   Value Cards, Inc., 953 F.3d 567, 574 (9th Cir. 2020) (citing Foman, 371 U.S. at 182).


                                                 -2-
     Case 4:20-cv-00566-JAS-MSA Document 43 Filed 04/22/21 Page 3 of 4



 1   III.   Discussion
 2          The Foman factors weigh in favor of granting Plaintiffs leave to amend. In
 3   determining whether to grant leave, “it is the consideration of prejudice to the opposing
 4   party that carries the greatest weight.” Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048,
 5   1052 (9th Cir. 2003) (per curiam)). Significantly, Defendants do not argue that they would
 6   be prejudiced if leave is granted. Nor is there any indication that allowing the amendment
 7   would cause prejudice. To the contrary, Plaintiffs’ proposed amendment does not alter the
 8   character of this lawsuit, which is still at an early stage. See United States v. United
 9   Healthcare Ins. Co., 848 F.3d 1161, 1184–85 (9th Cir. 2016) (finding no prejudice where
10   the request for leave to amend was made “at a very early stage” in the litigation, and the
11   amendment did not include new legal theories); cf. Lockheed Martin Corp. v. Network
12   Sols., Inc., 194 F.3d 980, 986 (9th Cir. 1999) (holding that prejudice would occur if leave
13   to amend were granted because discovery would need to be reopened).
14          There is also no indication that Plaintiffs are acting in bad faith or with a dilatory
15   motive, or that Plaintiffs unduly delayed in requesting leave to amend. Plaintiffs’ counsel
16   asserts that the two putative plaintiffs contacted her after she filed the original motion for
17   leave to amend, and that she diligently investigated whether it would be appropriate to join
18   them. The amended request was filed soon after counsel’s investigation was complete.
19   Under these circumstances, the factors of bad faith and undue delay weigh in favor of
20   granting leave to amend. Cf. Lockheed, 194 F.3d at 986 (finding the plaintiff unduly
21   delayed in requesting leave to amend because it had considered the amendment several
22   months before making the request).
23          The next factor, repeated failure to cure deficiencies by amendments previously
24   allowed, also weighs in favor of granting Plaintiffs leave to amend. The Court has not
25   “allowed” any previous amendments: Plaintiffs amended their original complaint as a
26   matter of course and now, for the first time, seek permission of the Court to amend once
27   more. See Fed. R. Civ. P. 15(a). And while Defendants vigorously contend that Plaintiffs’
28   claims are without merit and should be dismissed, and that Plaintiffs have previously failed


                                                 -3-
     Case 4:20-cv-00566-JAS-MSA Document 43 Filed 04/22/21 Page 4 of 4



 1   to correct legal defects brought to their attention, the simple fact is that the Court did not
 2   have an opportunity to examine whether the original complaint was legally defective, and
 3   it has not yet determined whether the first amended complaint is defective. This factor
 4   therefore supports Plaintiffs.1
 5          Defendants rely primarily on the contention that amendment would be futile. It is
 6   true that “[f]utility of amendment can, by itself, justify the denial of a motion for leave to
 7   amend.” Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). However, “[o]rdinarily,
 8   courts will defer consideration of challenges to the merits of a proposed amended pleading
 9   until after leave to amend is granted and the amended pleading is filed.” Murphy v. Fisher,
10   No. CV-19-04526-PHX, 2019 WL 5388039, at *2 (D. Ariz. Oct. 22, 2019) (alteration in
11   original) (quoting Fair Hous. Council of Cent. Cal., Inc. v. Nunez, No. 10cv02073, 2012
12   WL 217479, at *4 (E.D. Cal. Jan. 24, 2012)). As the remaining Foman factors support
13   granting leave to amend, the Court finds it would be most efficient to grant Plaintiffs leave
14   to amend and then consider any motions to dismiss filed in response. Plaintiffs are advised
15   that, if a motion to dismiss is filed, further requests for leave to amend will not be
16   considered until after the motion has been resolved.
17          IT IS ORDERED that the amended motion for leave to amend (Doc. 31) is
18   granted. Plaintiffs shall file a clean copy of their second amended complaint within three
19   days of the date of this Order.
20          IT IS FURTHER ORDERED that the motions to dismiss (Docs. 22, 34, 35) and
21   the motion for an extension of time (Doc. 39) are denied as moot.
22          Dated this 21st day of April, 2021.
23
24
25   1
             The Archbishop and the Seminary additionally argue that, by not filing a timely
     response to the Diocese’s motion to dismiss, Plaintiffs have consented to the granting of
26   that motion. See LRCiv 7.2(i). Upon further examination, however, it appears that the
     Diocese’s motion is not accompanied by a “certification that, before filing the motion, the
27   movant notified the opposing party of the issues asserted in the motion and the parties were
     unable to agree that the pleading was curable in any part by a permissible amendment
28   offered by the pleading party.” LRCiv 12.1(c). A motion that does not include this
     certification “may be stricken summarily.” Id.

                                                  -4-
